     Case 17-80037-jw     Doc 117   Filed 04/22/19 Entered 04/22/19 14:18:50      Desc Main
                                    Document      Page 1 of 2
                                 U.S. BANKRUPTCY COURT
                                  District of South Carolina

Case Number: 13-04227-jw
Adversary Proceeding Number: 17-80037-jw



                           ORDER ON MOTION TO EXTEND TIME



The relief set forth on the following pages, for a total of 2 pages including this page, is
hereby ORDERED.




       FILED BY THE COURT
           04/22/2019




                                                   US Bankruptcy Judge
                                                   District of South Carolina



        Entered: 04/22/2019
Case 17-80037-jw       Doc 117     Filed 04/22/19 Entered 04/22/19 14:18:50         Desc Main
                                   Document      Page 2 of 2


                         UNITED STATES BANKRUPTCY COURT

                       FOR THE DISTRICT OF SOUTH CAROLINA

  In re,
                                                             C/A No. 13-04227-JW
  Frank Scott Dabney and Kathryn Harrelle
  Dabney,                                                 Adv. Pro. No. 17-80037-JW


  Debtor(s).
                                                                  Chapter 13
  Frank Scott Dabney and Kathryn Harrelle
  Dabney,                                           ORDER ON MOTION TO EXTEND
                                                              TIME

  Plaintiff(s),

  v.

  BANK OF AMERICA, N.A.; SPECIALIZED
  LOAN SERVICING, LLC; Shellpoint
  Mortgage Servicing; Bank of New York
  Mellon c/o Shellpoint Mortgage Servicing,


  Defendant(s).

           This matter comes before the Court upon the Motion for Extension to Respond to

 Written Discovery Requests (“Motion”) filed by Shellpoint Mortgage Servicing and the Bank

 of New York Mellon (“Defendants”). In the Motion, Defendants seek a 21-day extension to

 provides responses to Frank Scott Dabney and Katheryn Harrelle Dabney’s (“Plaintiffs”)

 Interrogatories, Requests for Production and Request for Admission.

           For good cause shown and without objection, the Court hereby grants the Motion.

 AND IT IS SO ORDERED.

 Columbia, South Carolina
 April 22, 2019
